—Order, Supreme Court, Bronx County (Gerald Esposito, J.), entered January 4, 1999, which, insofar as appealed from, denied defendant-appellant’s motion to vacate plaintiffs’ note of issue, strike plaintiffs’ fourth supplemental bill of particulars, and compel plaintiffs to provide expert witness disclosure, unanimously affirmed, without costs.
Plaintiffs’ fourth supplemental bill of particulars does not allege new injuries, but elaborates on injuries that had been alleged in previous bills of particulars, purporting only to set forth the extent of plaintiffs’ continuing disabilities as they became more apparent over time and, in the infant plaintiffs case, with increased age and development (CPLR 3043 [b]; see, Tate v Colabello, 58 NY2d 84, 86-87; Clarke v Yonkers Gen. Hosp., 228 AD2d 152). Nor is there reason to interfere with the IAS Court’s supervision of disclosure and control of its own calendar, where defendant does not claim that there were any outstanding disclosure notices at the time plaintiffs filed the note of issue and was given ample opportunity by the IAS Court to complete needed remaining disclosure with the case on the calendar (see, Kamyr, Inc. v Combustion Eng’g, 183 AD2d 500). Defendant’s demand for expert witness disclosure was properly denied as moot. Concur — Sullivan, J. P., Williams, Wallach, Rubin and Mazzarelli, JJ.